PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Ranik, Martin
Application No. 15/491,148
Filed: 19 Apr 2017
For: TRANSPOSASE COMPETITOR CONTROL SYSTEM

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 1, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely reply to the Notice of Non-Compliant Amendment (Notice) mailed October 8, 2021, which set a period for reply of two (2) months.  Accordingly, the application became abandoned on April 9, 2021.  A Notice of Abandonment was mailed on February 25, 2022.
  
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Response and Terminal Disclaimers and fee of $340.00, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

The Terminal Disclaimers filed April 14, 2022 are accepted and has been made of record. Any continuing application filed from this application must contain a copy of the terminal disclaimer.  The copy of the terminal disclaimer must be filed with a cover letter requesting the terminal disclaimer be recorded on the continuing application.  A copy of this decision should be attached to the cover letter.  

This application is being referred to the Technology Center Art Unit 1639 for appropriate action in the normal course of business on the reply received March 1, 2022.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.



/LIANA S WALSH/Lead Paralegal Specialist, OPET